Mr. Justice Fig-ueras,
after making the above statement of facts, delivered the opinion of the court.
*529The crime prosecuted and punished in this case is a felony, and therefore an appeal may be taken from the judgment of conviction, provided the appeal be based upon a question of law, according to Section 345 of the Code of Criminal Procedure. »
.Having in mind the spirit of the present Code of Criminal Procedure, and the nature of the appeal taken, it is the duty of the court to look carefully into all the proceedings had and which have been submitted to its consideration. From an examination of the record it appears that in the Fiscal’s information it is charged that the punishable act was committed after July 1, 1902, an .allegation which has not been in due time contradicted, and for this reason the proceedings had and the judgment rendered thereunder, in which no error of law has been committed, must be accepted as correct, and therefore said judgment should be affirmed in all its parts.
In view of the provisions cited in the judgment and Sections 367 and 368 of the Code of Criminal Procedure, we adjudge that we should affirm and do affirm, the judgment appealed from, rendered by the Arecibo Court on De-ecmber 2nd of the year last past, with costs. It is hereby ordered that the original thereof be complied with and executed; that a memorandum of the one now rendered be entered in the minute-book, and that a certified copy of said memorandum be forwarded to the Secretary of the Arecibo Court.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Sulzbacher, and MacLeary, concurring.